DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weldemariam (US 2020/0143300).
Regarding claim 1, Weldemariam discloses an alarm management system comprising:
	at least one processor (paragraph 53);
	at least one storage medium (p. 53);
	a control arrangement including a processor 804 of the at least one processor and a storage medium 806 of the at least one storage medium;
	an alarm device 104 configured to output an event signal 140 to the control arrangement (figure 1, figure 8, p. 53);

	a blockchain application 224 stored in the at least one storage medium and executed by the at least one processor, wherein the blockchain application is configured to receive the event signal 140, time stamp the event signal (p. 130), transform the time stamped event signal into a linked transaction associated with one of the plurality of linked transaction types, and apply the blockchain to determine a current transaction associated with any one of the plurality of transaction types and output data associated with the current transaction (figures 1, 2A, 2B, 3); and
	a plurality of nodal access sites 120, 204-210, 260, 281-284, 312, wherein at least one of the plurality of nodal access sites is configured to receive and output the data associated with the current transaction (figures 1, 2A, 2B, 3).
Regarding claim 2, Weldemariam discloses wherein the plurality of nodal access sites are configured to communicate with one-another (p. 32).
Regarding claim 3, Weldemariam discloses wherein the plurality of nodal access sites include at least one of a regulatory compliance site, a service contract and maintenance site, and an insurance site (p.34, p. 100, claim 4). 
Regarding claim 4, Weldemariam discloses a plurality of fire detection devices 104 each adapted to output at least one event signal 140 to the control arrangement, wherein the alarm device is one of the plurality of fire detection devices (p. 53, 58, 59).
Regarding claim 5, Weldemariam discloses a plurality of fire detection devices 104 each adapted to output an event signal 140 to the control arrangement, wherein the alarm device is one of the plurality of fire detection devices (p. 53, 58, 59).
Regarding claim 6, Weldemariam discloses wherein the plurality of linked transaction types include at least one of an alarm transaction type, an event transaction type 144, 112, a maintenance transaction type, a telemetry transaction type, a new device addition transaction type, and a device replacement transaction type (figure 1).
Regarding claim 7, Weldemariam discloses wherein the plurality of linked transaction types include at least one of an alarm transaction type, an event transaction type 144, 112, a maintenance transaction type, a telemetry transaction type, a new device addition transaction type, and a device replacement transaction type (figure 1).
Regarding claim 8, Weldemariam discloses wherein the plurality of fire detection devices 104 each include a unique address and the information outputted by anyone of the plurality of fire detection devices includes the respective unique address (p. 57, 58).
Regarding claim 9, Weldemariam discloses wherein each transaction includes the unique address associated with the respective fire detection device of the plurality of fire detection devices 104 (p. 53, 57-59). 
Regarding claim 10, Weldemariam discloses a method of operating an alarm management system comprising:
	sending an alarm device signal 140 from an alarm device 104 to a control arrangement 862 (p. 53, figures 1, 2A, figure 8);
	applying a blockchain application 144, 224, stored at least in a storage medium 806 (p. 53) of the control arrangement and executed by a processor 804 (p. 53)  of the control arrangement to associate the alarm device signal 140 with one of a plurality of transaction types;
	applying a time stamp to the alarm device signal 140 by the blockchain application (p. 130);
	recording the alarm device signal and the time stamp as a transaction (p. 130); and
	recording the transaction as part of a blockchain stored at least in the storage medium (figure 1, 2A, 7B).
Regarding claim 11, Weldemariam discloses wherein the alarm device signal 140 is one of a plurality of alarm device signals each including an address associated with a respective alarm device of a plurality of alarm devices (p. 57, 58).
Regarding claim 12, Weldemariam discloses wherein the transaction types include an alarm event transaction type 144, 112, a maintenance transaction type, and a device replacement transaction type (figure 1).
Regarding claim 13, Weldemariam discloses reviewing at least a portion of the blockchain by a user of an access site (figures 2B, 3, 7A).
Regarding claim 14, Weldemariam discloses wherein the access site is one of a plurality of access sites each in communication with the control arrangement (figures 1, 2A).
Regarding claim 15, Weldemariam discloses wherein the plurality of access sites include at least one of a regulatory compliance site, a service contract and maintenance site, and an insurance agency site (p. 34, 100, claim 4).
Regarding claim 16, Weldemariam discloses applying a previous block hash, transaction identification of a current transaction, validation signature, and token for each transaction from at least one of the alarm device and the control arrangement (p. 57, 58, figure 7B).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marcinkowski, Bryant, Patel, Kolb, and Li disclose intelligent management systems. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

							/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 26, 2022